FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is final.

This office action is in responsive to communication(s): 
RCE filed on 7/15/2021; amendment filed on 2/25/2022.
Amendment filed on 3/2/2021.
Application filed on 9/24/2020 with effective filing date of 9/2/2014 based on ancestral applications 14/839916, 15/627069 and provisional applications 62/129828 and 62/044990.

The status of the claims is summarized as below:
Claims 1-20 are pending. 
Claims 1, 6, 11, 16 are independent claims.
In the amendment, claims 1, 6, 11, 16 have been amended.

Response to Arguments

	The examiner acknowledges the amendment made to claim 1, 6, 11, and 16 in the amendment filed on 2/25/2022.

	Applicant’s arguments filed 2/25/2022 have been fully considered but they are directed to newly amended language which is now rejected in light of newly cited paragraphs and figures from prior art Hoffman.


Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 1/19/2022, 1/27/2022, 2/23/2022, 3/3/2022, 3/16/2022, 4/13/2022, 4/20/2022, 5/6/2022, 5/13/2022 was/were filed after the mailing date of the Non-Final Office Action on 1/24/2022.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US Pub 20140288680, hereinafter Hoffman), in view of Hoellwarth (US Pub 20120030623, hereinafter Hoellwarth), Hoffman, and Hwang et al. (US Pub 20110159469, hereinafter Hwang).

Per claim 1, Hoffman teaches:
An electronic device, comprising: ([0004] a mobile device to record/track athletic activity using data gathered from multiple sensors/devices);
	a touch-sensitive display; ([0113-0114] Fig. 1 shows a mobile device 101, which may include touch screen as input);
	one or more processors; and ([0113] Fig. 1 shows the mobile device 101 with a processing unit 105);
	memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: ([0113] Fig. 1 shows the mobile device 101 having memory 107 for storing instructions);
		receiving data indicative of prior workout routines initiated by the electronic device, wherein the data includes a first frequency of a first type of workout routine and a second frequency of a second type of workout routine; ([0004] indoor/outdoor workout data are tracked/recorded from sensors for the user; [0343-0345] Fig. 72A-72F: workout data for route tracking include weather, terrain, the number of times the user has run the route, etc.; accolade can be given based on the most number of times/most frequent for running the route; [0337] various running routes the user has done in the past are saved and presented in Fig. 69A including the number of times the user has run the route in the past;  [0153, 0161] Fig. 8 and 9 show different type of runs the user can choose from);
		detecting a first user input to initiate a workout application; ([0153] Fig. 8 shows a flowchart of the workout application, upon receiving user input to initiate the workout application, in block 805, a list of workout menu options are available; see also Fig. 9 [0161]);170 115558455Attorney Docket No.: P23124USC5/77770000366205 
		in response to detecting the first user input: 
			displaying, on the touch-sensitive display, a user interface of the workout application, wherein the user interface of the workout application  includes a list of workout routine user interface objects, wherein the list of workout routine user interface objects includes: (Fig. 8 shows “a Route Run” as an option for repeating or improve previous runs; [0208] Fig. 20X-20Y show that a list of route run can be selected by the user to initiate a running workout based on specific routes as shown in Fig. 20Y; the examiner notes that “in response to” is interpreted broadly to mean “following” the user input);

	Although Hoffman teaches displaying workout routine object based on various routes (Fig. 20Y, 69A); Hoffman does not explicitly teach displaying the list according to frequency; Hoellwarth teaches:
				in accordance with a determination that the first frequency is higher than the second frequency, displaying a first ([0006] UI for touch interaction may include function such as workout support; [0192] respective selectable item can be arranged according to the frequency of use of the items, with the most frequently used item being displayed in the first position);
				in accordance with a determination that the second frequency is higher than the first frequency, displaying a second ([0192] respective selectable item can be arranged according to the frequency of use of the items, with the most frequently used item being displayed in the first position);
	Hoellwarth and Hoffman are analogous art because Hoellwarth also teaches displaying and enabling user selection among a list of selectable items in configurable orders. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Hoellwarth and Hoffman before him/her, to modify the teachings of Hoffman to include the teachings of Hoellwarth so that the list of selectable workout routine objects is presented based on frequency of past usage. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide a faster, more efficient methods and interfaces for activating an item in a folder/list (Hoellwarth [0005]). 

	Additionally, although Hoffman teaches displaying a list of workout routine user interface object with a duration (Hoffman [0208] Fig. 20Y), and further the order of the list can be based on frequency (Hoellwarth [0192]); Hoffman-Hoellwarth do not teach the workout routine user interface object includes a date, a time, and a duration of each workout routine; however, Hoffman further teaches:
				in accordance … , displaying a first workout routine user interface object … , wherein the first workout routine user interface object includes a date, a time, and a duration corresponding to the first type of workout routine, wherein the time of the first type of workout routine is different from the duration of the first type of workout routine; and ([0320] Fig. 66A shows a list of most recent runs 6605, where the selected run includes a date – “02/02”, a time “4:12 am”, and a duration “31 min 04 sec” in pane 6611, where time and duration are different information; also see Fig. 66E-66F);
				in accordance … , displaying a second workout routine user interface object … , wherein the second workout routine user interface object includes a date, a time, and a duration corresponding to the second type of workout routine, wherein the time of the second type of workout routine is different from the duration of the second type of workout routine. ([0320] Fig. 66A shows a list of most recent runs 6605, where each run can be selected to show details of the run, and the selected run includes a date – “02/02”, a time “4:12 am”, and a duration “31 min 04 sec” in pane 6611, where time and duration are different information; also see Fig. 66E-66F);
		Hoffman and Hoffman-Hoellwarth are analogous art because Hoffman further teaches additional embodiments of listing of selectable workout activities. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Hoffman and Hoffman-Hoellwarth before him/her, to modify the teachings of Hoffman-Hoellwarth to include the additional embodiments of Hoffman, such that each of the list of workout object can be selected to show additional information about the selected object. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide more details on the previous performed workout activities/runs to aid users with workout activity selection. 

	Furthermore, Hoffman-Hoellwarth-Hoffman do not teach in response to second user input to select a workout routine, displaying parameters for the workout routine with an affordance for initiating the workout; Hwang teaches:
		While displaying the user interface of the workout application, detecting a second user input corresponding to a selected workout routine user interface object from the list of workout routine user interface objects; ([0790-0792] Fig. 112A-112D show that the user can select, among the workout routines shown in Fig. 112B, the “jogging” routine);
		In response to detecting the second user input, concurrently displaying a set of one or more parameters for a selected workout routine that corresponding to the selected workout routine user interface object and an affordance for initiating the selected workout routine. ([0790-0792] Fig. 112A-112D show that after the “jogging” workout routine is selected, Fig. 112C shows a set of parameters configurable by the users such as number of calories targeted, or an amount of time targeted shown in Fig. 112F, as well as a “ok” button at the bottom of the screen to imitate the workout);
		Hwang and Hoffman-Hoellwarth-Hoffman are analogous art because Hwang also teaches a workout user interface to track user workout activities. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Hwang and Hoffman-Hoellwarth-Hoffman before him/her, to modify the teachings of Hoffman-Hoellwarth-Hoffman to include the teachings of Hwang so that selected workout object can be initiated right after selection of the workout object along with adjustable parameters of the selected workout. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide the option to initiate a selected workout along with options for adjusting parameters of the workout in the same screen to shorten steps needed for users to start a workout routine. 

Per claim 2, Hoffman-Hoellwarth-Hoffman-Hwang further teaches:
The electronic device of claim 1, wherein the first type of workout routine is selected from the group consisting of a running workout, a cross-training workout, a cycling workout, and a yoga workout. (Hoffman [0208] Fig. 20X, 20Y show a list of previous running workout based on specific routes).

Per claim 3, Hoffman-Hoellwarth-Hoffman-Hwang further teaches:
The electronic device of claim 1, wherein displaying, on the touch-sensitive display, the user interface of the workout application includes concurrent display of the list of workout routine user interface objects and a time indicator corresponding to a current time of day. (Hoffman [0208] Fig. 20Y shows a list of previous runs to choose from and a current time indicator on top of the screen).

Per claim 4, Hoffman-Hoellwarth-Hoffman-Hwang further teaches:
The electronic device of claim 1, wherein the data includes a first date at which the first type of workout routine was last initiated by the electronic device and a second date at which the115558455Attorney Docket No.: P23124USC5/77770000366205 second type of workout routine was last initiated by the electronic device, and wherein the list of workout routine user interface objects are arranged based on the first date and the second date. (Hoffman [0320] Fig. 66A shows a list of previous running dates arranged in chronological order; also see [0340] different running routes with last completion dates can be created and stored as my routes as shown in Fig. 70B in reverse chronological order).

Per claim 5, Hoffman-Hoellwarth-Hoffman-Hwang further teaches:
The electronic device of claim 1, wherein the one or more programs include instruction for:
	detecting a second user input corresponding to a request to scroll the user interface of the workout application; and (Hoffman [0208, 0340] Fig. 20Y shows a list of running routes to select from, where the list can be expanded to include more routes as shown in Fig. 70B that can be scrolled);
	in response to detecting the second user input, translating the list of workout routine user interface objects to display a third workout routine user interface object corresponding to a third type of workout routine, different from the first type of workout routine and the second type of workout routine. (Hoffman [0340] Fig. 70B shows a list of different routes the user has completed in the past that can be created as personal routes and selectable from the routes options shown in Fig. 20Y; Fig. 70B shows that each route is different in distance represents a different type of workout routine).  

Per claim 6, claim 6 is a medium claim (Hoffman [0113] Fig. 1, device 101 having memory 107) that contains limitations that are substantially the same as claim 1, and is likewise rejected.

Per claim 7-10, claims 7-10 contain limitations that are substantially the same as claims 2-5, and are likewise rejected.

Claim(s) 11-13, 15-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US Pub 20140288680, hereinafter Hoffman), in view of Hoffman, and Hwang et al. (US Pub 20110159469, hereinafter Hwang).

Per claim 11, Hoffman teaches:
An electronic device, comprising: ([0004] a mobile device to record/track athletic activity using data gathered from multiple sensors/devices);
	a touch-sensitive display; ([0113-0114] Fig. 1 shows a mobile device 101, which may include touch screen as input);
	one or more processors; and ([0113] Fig. 1 shows the mobile device 101 with a processing unit 105);
	memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: ([0113] Fig. 1 shows the mobile device 101 having memory 107 for storing instructions);
		receiving data indicative of prior workout routines initiated by the electronic device, wherein the data includes a first date at which a first type of workout routine was last initiated by the electronic device and a second date at which a second type of workout routine was last initiated by the electronic device; ([0004] indoor/outdoor workout data are tracked/recorded from sensors for the user; [0171, 0180]: user’s historical records of previous run are recorded with information such as type of workout run, i.e. a distance run or a basic run shown in Fig. 11E, distance, mood, route, etc. [0194-0195] Fig. 16A-16D show various options user can choose to start a workout, including from history of previous runs shown in Fig. 16D with date the workout was performed; [0153, 0161] Fig. 8 and 9 show different type of runs the user can choose from the home menu);
		detecting a first user input to initiate a workout application; and  ([0153] Fig. 8 shows a flowchart of the workout application, upon receiving user input to initiate the workout application, in block 805, a list of workout menu options are available; see also Fig. 9 [0161]);170 115558455Attorney Docket No.: P23124USC5/77770000366205 
		in response to detecting the first user input: 
			displaying, on the touch-sensitive display, a user interface of the workout application, wherein the user interface of the workout application  includes a list of workout routine user interface objects, wherein the list of workout routine user interface objects includes: (Fig. 8 shows “a Route Run” as an option for repeating or improve previous runs; [0208] Fig. 20X-20Y show that a list of route run can be selected by the user to initiate a running workout based on specific routes as shown in Fig. 20Y; the examiner notes that “in response to” is interpreted broadly to mean “following” the user input);
170  
	Although Hoffman teaches displaying workout routine object based on various routes (Fig. 20Y, 69A); Hoffman does not explicitly teach displaying the list according to recency of the workouts; however, Hoffman in another embodiment teaches: 
				in accordance with a determination that the first date is more recent than the second date, displaying the a first workout routine user interface object corresponding to the first type of workout routine in a first position of the list of workout routine user interface objects, wherein the first workout routine user interface object includes a date, a time, and a duration corresponding to the first type of workout routine, wherein the time of the first type of workout routine is different from the duration of the first type of workout routine; and ([0320] Fig. 66A shows a list of most recent runs 6605, where the list is ordered according to recency of entry, and the currently selected run includes a date – “02/02”, a time “4:12 am”, and a duration “31 min 04 sec” in pane 6611, where time and duration are different information; also see Fig. 66E-66F);
				in accordance with a determination that the second date is more recent than the first date, displaying a second workout routine user interface object corresponding to the second type of workout routine in the first position of the list of workout routine user interface objects, wherein the second workout routine user interface object includes a date, a time, and a duration corresponding to the second type of workout routine, wherein the time of the second type of workout routine is different from the duration of the second type of workout routine. ([0320] Fig. 66A shows a list of most recent runs 6605, where the list is ordered according to recency of entry, and the currently selected run includes a date – “02/02”, a time “4:12 am”, and a duration “31 min 04 sec” in pane 6611, where time and duration are different information; also see Fig. 66E-66F);
		Hoffman and Hoffman are analogous art because Hoffman further teaches additional embodiments of history listing of selectable workout routes. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Hoffman (Fig. 20Y) and Hoffman (Fig. 66A) before him/her, to modify the teachings of Hoffman to include the additional embodiments of Hoffman to show a list of selectable workout routes ordered by recency with details for each running route. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide list of running routes according to recency so that it’s easier for user to select a more recently completed run, and see more details about each completed run to aid users with workout selection. 

		Additionally, Hoffman-Hoffman do not teach in response to second user input to select a workout routine, displaying parameters for the workout routine with an affordance for initiating the workout; Hwang teaches:
		While displaying the user interface of the workout application, detecting a second user input corresponding to a selected workout routine user interface object from the list of workout routine user interface objects; and ([0790-0792] Fig. 112A-112D show that the user can select, among the workout routines shown in Fig. 112B, the “jogging” routine);
		in response to detecting the second user input, concurrently displaying a set of one or more parameters for a selected workout routine that corresponding to the selected workout routine user interface object and an affordance for initiating the selected workout routine. ([0790-0792] Fig. 112A-112D show that after the “jogging” workout routine is selected, Fig. 112C shows a set of parameters configurable by the users such as number of calories targeted, or an amount of time targeted shown in Fig. 112F, as well as a “ok” button at the bottom of the screen to imitate the workout);
		Hwang and Hoffman-Hoffman are analogous art because Hwang also teaches a workout user interface to track user workout activities. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Hwang and Hoffman-Hoffman before him/her, to modify the teachings of Hoffman-Hoffman to include the teachings of Hwang so that selected workout object can be initiated right after selection of the workout object along with adjustable parameters of the selected workout. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide the option to initiate a selected workout along with options for adjusting parameters of the workout in the same screen to shorten steps needed for users to start a workout routine. 

Per claim 12, Hoffman-Hoffman-Hwang further teaches:
The electronic device of claim 11, wherein the first type of workout routine is selected from the group consisting of a running workout, a cross-training workout, a cycling workout, and a yoga workout.  (Hoffman [0208] Fig. 20X, 20Y show a list of previous running workout based on specific routes).

Per claim 13, Hoffman-Hoffman-Hwang further teaches:
The electronic device of claim 11, wherein displaying, on the touch-sensitive display, the user interface of the workout application includes concurrent display of the list of workout routine user interface objects and a time indicator corresponding to a current time of day. (Hoffman [0208] Fig. 20Y shows a list of previous runs to choose from and a current time indicator on top of the screen). 

Per claim 15, Hoffman-Hoffman-Hwang further teaches:
The electronic device of claim 11, wherein the one or more programs include instructions for: 
	detecting a second user input corresponding to a request to scroll the user interface of the workout application; and (Hoffman [0208, 0340] Fig. 20Y shows a list of running routes to select from, where the list can be expanded to include more routes as shown in Fig. 70B that can be scrolled);
	in response to detecting the second user input, translating the list of workout routine user interface objects to display a third workout routine user interface object corresponding to a third type of workout routine, different from the first type of workout routine and the second type of workout routine.  (Hoffman [0340] Fig. 70B shows a list of different routes the user has completed in the past that can be created as personal routes and selectable from the routes options shown in Fig. 20Y; Fig. 70B shows that each route is different in distance represents a different type of workout routine).

Per claim 16, claim 16 is a medium claim (Hoffman [0113] Fig. 1, device 101 having memory 107) that contains limitations that are substantially the same as claim 11, and is likewise rejected.

Per claim 17-18, 20, claims 17-18, 20 contain limitations that are substantially the same as claims 12-13, 15 respectively, and are likewise rejected.

Claim(s) 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US Pub 20140288680, hereinafter Hoffman), in view of Hoffman, Hwang et al. (US Pub 20110159469, hereinafter Hwang), and Hoellwarth (US Pub 20120030623, hereinafter Hoellwarth).

Per claim 14, Hoffman-Hoffman-Hwang further teaches:
The electronic device of claim 11, wherein the data includes a first frequency of the first type of workout routine and a second frequency of the second type of workout routine, (Hoffman [0337] various running routes the user has done in the past are saved and presented in Fig. 69A including the number of times the user has run the route in the past); and
		But Hoffman-Hoffman-Hwang do not teach the list of workout routine are arranged based on frequency; Hoellwarth teaches:
		… wherein the list of workout routine user interface objects are arranged based on the first frequency and the second frequency. ([0194] respective selectable item can be arranged according to the frequency and recency of use of the items, where the combined score of frequency and recency determines the positions of the items).
		Hoellwarth and Hoffman-Hoffman-Hwang are analogous art because Hoellwarth also teaches displaying and enabling user selection among a list of selectable items in configurable orders. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Hoellwarth and Hoffman-Hoffman-Hwang before him/her, to modify the teachings of Hoffman-Hoffman-Hwang to include the teachings of Hoellwarth so that the list of selectable workout routine objects is presented also based on frequency of past usage. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide a faster, more efficient methods and interfaces for activating an item in a folder/list (Hoellwarth [0005]). 

Per claim 19, claim 19 contains limitations that are substantially the same as claim 14, and is likewise rejected.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails unless the Applicant files an authorization to conduct internet communications through the following form: 
Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/PHOEBE X PAN/Examiner, Art Unit 2176                                                                                                                                                                                                        
/ANDREW R DYER/Primary Examiner, Art Unit 2176